DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controller (17, 19).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, it is unclear how one multiplies a “real part” of the FFT by a “complex conjugate”. The spec and claim limitation fail to disclose the “real part” or “complex” of the Fast Fourier Transform. Claim 4 is rejected because it depends on claim 3. Further, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity." Id. Nor can one patent "a novel and useful mathematical formula," Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978). Therefore, claims 3-4 for examination purposes contain no patentable weight since they are directed to a mathematical formula.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabe (6,850,636).
Claim 1
Yabe (6,850,636) discloses obtaining line scan data of a region of interest (ROI) of a travelling surface (Fig. 3, Ref. 31) from the line scan camera (Fig. 3, Ref. 11), the line scan camera (Fig. 3, Ref. 11) being oriented perpendicular to a 5direction of travel of the travelling surface (See Fig. 3; Ref. 1), the line scan data comprising a plurality of lines (Fig. 5, Ref. 3); identifying occurrences of a major frequency of a repeated texture (Fig. 3, Ref. 1) on the travelling surface (Fig. 3, Ref. 31) using characterized line scan data for each line in the plurality of lines of the line scan data (Col. 7, lines 39-45; The identified frequency is work board moving at 1 m/sec);  10determining a period of the major frequency (the determined frequency is 1 m/sec); and changing a line rate of the line scan camera (Fig. 3, Ref. 11) when the determined period is different than a reference period (Col. 7-8, lines 59-11).  

    PNG
    media_image1.png
    507
    774
    media_image1.png
    Greyscale


Claim 2

Claim 5  
 	Yabe (6,850,636) discloses5 the ROI is a portion of a field of view (FOV) of the line scan camera (See Fig. 3, Ref. 11).  
Claim 6
 	Yabe (6,850,636) discloses the ROI is located towards an edge of the FOV of the line scan camera (See Fig. 3, Ref. 11; it is inherent that any position along the line camera can be a region of interest).  
Claim 7
 	Yabe (6,850,636) discloses 10maintaining the line rate of the line scan camera (Fig. 3, Ref. 11) when the determined period is the same as the reference period (Col. 7, lines 39-58; If the velocity does not change from the 1 m/sec the line rate is not changed).  
Claim 8
 	Yabe (6,850,636) discloses changing the line rate of the line scan camera when the determined period is different than a reference period comprises: increasing the line rate of the line scan camera when the determined period 15is lower than the reference period; and decreasing the line rate of the line scan camera when the determined frequency is higher than the reference period (Col. 7, lines 39-58; If the velocity changes from the 1 m/sec the line rate varied if it increases or decreases).  
Claim 9

Claim 12
 	Yabe (6,850,636) discloses before characterizing the line scan data, performing edge enhancement on the line scan data obtained from the line scan camera (Col. 7, lines 13-39; enhance resolution of the line would be inherently include the edge, since the claim language fails to define how one preforms edge enhancement).  
Claim 13
 	Yabe (6,850,636) discloses the reference period is the period of the 5major frequency in horizontal direction if the textures are equal in horizontal and vertical directions, or the period of the major frequency in vertical direction if the textures are not equal in horizontal and vertical directions (Fig. 3 and 5 shows the major frequency is in the horizontal direction Ref. 1).  
Claim 14
 	Yabe (6,850,636) discloses the reference period is determined in real- time or in training prior to real-time operations (Col. 8, lines 61-67; “same time”). 
Claim 15 
 	Yabe (6,850,636) discloses 10the major frequency is a vertical frequency of the repeated texture (Fig. 3, Ref. 1) on the travelling surface (Fig. 3, Ref. 31) in the direction of travel of the travelling surface (Fig. 3, Ref. 31).  
Claim 16
 	Yabe (6,850,636) discloses identifying occurrences of a major horizontal frequency of the repeated 15texture (Fig. 3, Ref. 1) on the travelling surface (Fig. 3, Ref. 31) in the direction of perpendicular to the travel (Fig. 3, Ref. A) of the travelling surface (Fig. 3, Ref. 31) using 
Claim 17  
 	Yabe (6,850,636) discloses 20a line scan sensor (Fig. 3, Ref. 11) comprising one or more lines of pixels (Col. 8, lines 31-43); a controller (Fig. 3, Ref. 100) coupled to the line scan sensor (Fig. 3, Ref. 11) and configured to cause the line scan camera (Fig. 3, Ref. 11) to: obtain line scan data of a region of interest (ROI) of a travelling 25surface (Fig. 3, Ref. 1) from the line scan camera (Fig. 3, Ref. 11), the line scan camera (Fig. 3, Ref. 11) being oriented 26perpendicular to a direction of travel (Fig. 3, Ref. 31) of the travelling surface (Fig. 3, Ref. 1), the line scan data comprising a plurality of lines (Col. 7-8, lines 59-11); identify occurrences of a major frequency of a repeated texture on the travelling surface using characterized line scan data for each line in the 5plurality of lines of the line scan data (Col. 7, lines 39-45; The identified frequency is work board moving at 1 m/sec); determine a period of the major frequency (the determined frequency is 1 m/sec); and change a line rate of the line scan camera (Fig. 3, Ref. 11) when the determined period is different than a reference period (Col. 7-8, lines 59-11).  
Claim 18
 	Yabe (6,850,636) discloses the line scan camera (Fig. 3, Ref. 11) is a single 10line, line scan camera (See Fig. 6).  
Claim 20
Yabe (6,850,636) discloses a processor (Fig. 3, Ref. 100), cause the line scan camera (Fig. 3, Ref. 11) to: obtain line scan data of a region of interest (ROI) of a travelling surface (Fig. 3, Ref. 1) from the line scan camera (Fig. 3, Ref. 11), the line scan camera (Fig. 3, Ref. 11) being .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe (6,850,636).
Claim 10, 11, 19
	Yabe (6,850,636) discloses the claimed invention except for applying a noise reduction filter; determining a mean value of the digital number of the pixel values of each line of line scan data, or the controller is a field-programmable gate array. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Yabe (6,850,636) with the noise reduction filter, mean value or field-programmable gate since it was well known in the art that using such elements improves the accuracy of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        June 2, 2021